
	
		II
		111th CONGRESS
		1st Session
		S. 2835
		IN THE SENATE OF THE UNITED STATES
		
			December 3, 2009
			Mr. Kerry (for himself,
			 Mr. Cardin, Mr.
			 Kaufman, Mrs. Gillibrand, and
			 Mr. Menendez) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Foreign
			 Relations
		
		A BILL
		To reduce global warming pollution through international
		  climate finance, investment, and for other purposes.
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the International Climate Change
			 Investment Act of 2009.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Findings and statement of policy.
					Sec. 3. Definitions.
					Sec. 4. Strategic Interagency Board on International Climate
				Investment.
					TITLE I—Emissions reductions from reduced
				deforestation
					Sec. 101. Definitions.
					Sec. 102. Purposes.
					Sec. 103. Emissions reductions through reduced
				deforestation.
					Sec. 104. Requirements for international deforestation
				reduction program.
					Sec. 105. Legal effect.
					TITLE II—Assistance for clean technology activities
					Sec. 201. Definitions.
					Sec. 202. Purposes.
					Sec. 203. Assistance for clean energy technology
				activities.
					Sec. 204. Determination of eligible countries.
					Sec. 205. Determination of qualifying activities.
					Sec. 206. Distribution and administration of
				assistance.
					TITLE III—International climate change adaptation and global
				security program
					Sec. 301. Definitions.
					Sec. 302. Purposes.
					Sec. 303. International Climate Change Adaptation and Global
				Security Program.
					Sec. 304. Distribution of assistance.
					Sec. 305. Bilateral assistance.
					TITLE IV—Evaluation and reports
					Sec. 401. Monitoring, evaluation, and enforcement.
					Sec. 402. Reports and review.
					TITLE V—Report on Major Economies Climate Actions
					Sec. 501. Report.
				
			2.Findings and
			 statement of policy
			(a)FindingsCongress makes the following
			 findings:
				(1)According to the
			 G8 Summit text from L’Aquila, Italy on Climate and Energy global
			 emissions should peak by 2020 and then be substantially reduced to limit the
			 average increase in global temperature to two degrees Celsius (3.6 Fahrenheit)
			 above pre-industrial levels..
				(2)An unclassified
			 report by the National Intelligence Council entitled, Global Trends 2025: A
			 Transformed World, finds that by 2025 unprecedented economic growth,
			 coupled with 1.5 billion more people, will put pressure on
			 resources—particularly energy, food, and water—raising the specter of
			 scarcities emerging as demand outstrips supply..
				(3)According to the
			 2009 Energy Information Administration Annual Energy Outlook, in 2030,
			 countries that are not in the Organization for Economic Cooperation and
			 Development (OECD) are predicted to exceed greenhouse gas emissions from OECD
			 countries by 77 percent.
				(4)Under article 4
			 of the United Nations Framework Convention on Climate Change, developed country
			 parties, including the United States, committed to—
					(A)assist the
			 developing country Parties that are particularly vulnerable to the adverse
			 effects of climate change in meeting costs of adaptation to those adverse
			 effects; and
					(B)take all
			 practicable steps to promote, facilitate and finance, as appropriate, the
			 transfer of, or access to, environmentally sound technologies and know-how to
			 other Parties, particularly developing country Parties, to enable them to
			 implement the provisions of the Convention..
					(5)Under the Bali
			 Action Plan (decision 1/CP.13), developed country parties to the United Nations
			 Framework Convention on Climate Change, including the United States, committed
			 to enhanced action on the provision of financial resources and
			 investment to support action on mitigation and adaptation and technology
			 cooperation, including, inter alia, consideration of [i]mproved access to
			 adequate, predictable and sustainable financial resources and financial and
			 technical support, and the provision of new and additional resources, including
			 official and concessional funding for developing country
			 Parties.
				(6)According to the
			 International Organization for Migration, there could be up to 200,000,000
			 environmentally induced migrants by 2050.
				(7)Deforestation is
			 one of the largest sources of greenhouse gas emissions in developing countries,
			 accounting for about 15 percent of global emissions. According to recent
			 scientific analysis, it will be substantially more difficult to limit the
			 increase in global temperatures to less than 2 degrees Celcius above
			 preindustrial levels if net emissions from deforestation are not reduced and
			 ultimately halted.
				(8)Although
			 developing countries are historically least responsible for the cumulative
			 greenhouse gas emissions that are causing climate change and continue to have
			 very low per capita greenhouse gas emissions, the greenhouse gas emissions from
			 these countries are increasing as developing countries seek to grow their
			 economies and reduce the energy poverty of their populations.
				(9)The countries
			 most vulnerable to climate change, due both to greater exposure to harmful
			 impacts and to lower capacity to adapt, are developing countries with very low
			 industrial greenhouse gas emissions that have contributed less to climate
			 change than more affluent countries.
				(10)Developing
			 countries rely on the natural ecosystems likely to be affected by climate
			 change for sustenance, livelihoods, and economic growth and stability to a much
			 greater degree than developed countries.
				(11)There may be
			 varying climate change adaptation and resilience needs within developing
			 countries among different communities and populations, including impoverished
			 communities, children, women, and indigenous peoples.
				(12)Many developing
			 countries will face sharply decreasing yields from agriculture production
			 because of climate change, which will—
					(A)undermine food
			 security in such countries; and
					(B)necessitate—
						(i)substantial
			 additional support for agricultural development and emergency response to food
			 insecurity; and
						(ii)major shifts in
			 production techniques to raise yields through low-input, sustainable, and
			 biodiverse methods.
						(13)Women around the
			 world, who are the linchpin of families and communities, will
			 disproportionately face the harmful effects of climate change, particularly in
			 developing countries where women assume the increased responsibility of
			 providing food, water, fuel and other resources for their families.
				(b)Statement of
			 policyIt is the policy of the United States to—
				(1)recognize that
			 global climate change—
					(A)is a potentially
			 significant national and global security threat multiplier;
					(B)is likely to
			 exacerbate competition and conflict over agricultural, vegetative, marine, and
			 water resources; and
					(C)will likely
			 result in increased displacement of people, poverty, and hunger within
			 developing countries;
					(2)protect Americans
			 from the impacts of climate change through global reductions in greenhouse gas
			 emissions;
				(3)address the
			 strategic, social, political, economic, cultural, and environmental
			 consequences of global climate change that are likely to have disproportionate
			 adverse impacts on developing countries, which—
					(A)have less
			 economic capacity to respond to such impacts; and
					(B)are likely to
			 pose long-term challenges to the national security, foreign policy, and
			 economic interests of the United States;
					(4)recognize the
			 significant contributions of women in their communities and secure their
			 involvement as primary stakeholders;
				(5)take measures to
			 address emissions from, and drivers of, deforestation as part of a global
			 effort to mitigate climate change;
				(6)recognize that it
			 is in the national interest of the United States to assist developing countries
			 to reduce and ultimately halt emissions from deforestation in a manner
			 consistent with preserving the rights and securing the involvement of
			 indigenous peoples and forest-dependent communities, since—
					(A)as primary
			 stakeholders, indigenous peoples and forest-dependent communities are critical
			 partners in efforts to reduce deforestation and degradation; and
					(B)the participation
			 and buy-in regarding related activities of such peoples and communities is
			 vital to the success, sustainability, and permanence of emission
			 reductions;
					(7)support the
			 export deployment of clean energy technologies through bilateral and
			 multilateral financing mechanisms, since—
					(A)many developing
			 countries lack the financial and technical resources to adopt clean energy
			 technologies;
					(B)absent
			 international support, the greenhouse gas emissions of such countries could
			 continue to increase;
					(C)investments in,
			 and the deployment of, clean technology in developing countries could—
						(i)be
			 cost-effective;
						(ii)enhance economic
			 opportunities for the United States;
						(iii)increase the
			 demand for clean energy products;
						(iv)lower costs;
			 and
						(v)result in global
			 greenhouse gas emissions reductions;
						(D)intellectual
			 property rights are a key driver of investment and research and development in,
			 and the global deployment of, clean technologies; and
					(E)coordinated
			 financial assistance from the United States could help catalyze and assist
			 developing countries to adopt low-carbon and development pathways;
					(8)provide
			 assistance to developing countries with varying climate change adaptation and
			 resilience needs among different communities and populations, including
			 impoverished communities, children, women, and indigenous peoples,
			 since—
					(A)countries most
			 vulnerable to climate change, due to greater exposure to harmful impacts and
			 lower capacity to adapt, are developing countries with very low industrial
			 greenhouse gas emissions that have contributed less to climate change than more
			 affluent countries;
					(B)to a much greater
			 degree than developed countries, developing countries rely on the natural
			 ecosystems likely to be affected by climate change for sustenance, livelihoods,
			 and economic growth and stability; and
					(C)many developing
			 countries will face sharply decreasing yields from agriculture production
			 because of climate change, which will—
						(i)undermine food
			 security;
						(ii)necessitate
			 substantial additional support for agricultural development and emergency
			 response to food insecurity; and
						(iii)necessitate
			 major shifts in production techniques to raise yields through low-input,
			 sustainable, and biodiverse methods;
						(9)provide
			 predictable, stable, and sufficient financing to—
					(A)support global
			 climate change goals; and
					(B)leverage private
			 financing mechanisms;
					(10)engage in
			 bilateral and multilateral approaches to make progress towards securing global
			 participation and action to—
					(A)mitigate
			 greenhouse gas emissions;
					(B)adapt to the
			 impacts of climate change, including enhanced agricultural productivity and
			 soil resilience;
					(C)reduce emissions
			 from deforestation and forest degradation; and
					(D)provide the
			 necessary financing to accomplish these objectives; and
					(11)recognize the
			 strengths of the United Nations Framework Convention on Climate Change as a
			 primary forum for agreement on global climate change.
				3.DefinitionsIn this Act:
			(1)AdministratorExcept
			 as otherwise expressly provided, the term Administrator means the
			 Administrator of the United States Agency for International Development.
			(2)Appropriate
			 congressional committeesThe term appropriate congressional
			 committees means—
				(A)the
			 Committee on Foreign Relations of the
			 Senate;
				(B)the
			 Committee on Energy and Natural Resources
			 of the Senate;
				(C)the
			 Committee on Environment and Public Works
			 of the Senate;
				(D)the
			 Committee on Foreign Affairs of the House of
			 Representatives;
				(E)the
			 Committee on Energy and Commerce of the House
			 of Representatives; and
				(F)the
			 Committee on Financial Services of the House of
			 Representatives.
				(3)Developing
			 countryThe term developing country means a country
			 eligible to receive official development assistance according to the income
			 guidelines of the Development Assistance Committee of the Organization for
			 Economic Cooperation and Development.
			4.Strategic
			 Interagency Board on International Climate Investment
			(a)Establishment
				(1)In
			 generalNot later than 90 days after the date of the enactment of
			 this Act, the President shall establish the Strategic Interagency Board
			 on International Climate Investment (referred to in this section as the
			 Board).
				(2)MembershipThe
			 Board shall be composed of—
					(A)the Secretary of
			 State, who shall serve as chairperson of the Board;
					(B)the Administrator
			 of the United States Agency for International Development;
					(C)the Secretary of
			 Energy;
					(D)the Secretary of
			 the Treasury;
					(E)the Secretary of
			 Commerce;
					(F)the Administrator
			 of the Environmental Protection Agency;
					(G)the Secretary of
			 Agriculture; and
					(H)any other Federal
			 agency head or executive branch appointee designated by the President.
					(3)MeetingsBeginning
			 not later than 90 days after the date of the enactment of this Act, members of
			 the Board or their designees shall meet not less frequently than quarterly on a
			 schedule to be agreed upon by the members of the Board.
				(b)Duties
				(1)In
			 generalThe Board shall assess, monitor, and evaluate the
			 progress and contributions of relevant departments and agencies of the United
			 States Government in supporting funding for international climate change
			 activities and efforts and the goals and objectives on the United Nations
			 Framework Convention on Climate Change and the Bali Action Plan, by—
					(A)identifying,
			 evaluating, and assessing programs, activities, and contributions that
			 contribute to the mitigation of greenhouse gas emissions, adaptation, clean
			 energy technology deployment, and the prevention of deforestation and forest
			 degradation, including the programs established under this Act;
					(B)assessing the
			 effectiveness of programs and strategies toward achieving sustainable,
			 predictable, and additional climate financing;
					(C)assessing the
			 level of input and coordination among relevant departments and agencies of the
			 United States Government, the international community, international
			 organizations, nongovernmental organizations (including faith-based and private
			 sector organizations), academic institutions, host country governments, local
			 communities, and primary stakeholders;
					(D)identifying and
			 summarizing the progress of the United States in bilateral and multilateral
			 efforts toward—
						(i)achieving
			 greenhouse gas mitigation;
						(ii)supporting
			 adaptation to climate change in developing countries;
						(iii)promoting clean
			 energy technology deployment; and
						(iv)promoting
			 sustainable, predictable, and additional financial support to meet the purposes
			 described in clauses (i) through (iii); and
						(E)preparing and
			 compiling the reports and reviews described in section 402.
					(c)ConsultationTo
			 the maximum extent practicable, the Board shall consult with individuals with
			 expertise in the matters to be considered by the Board who are not officers or
			 employees of the United States Government, including representatives of—
				(1)United
			 States-based nongovernmental organizations (including faith-based organizations
			 and private foundations);
				(2)academic
			 institutions;
				(3)the private
			 sector; and
				(4)the United
			 Nations Framework Convention on Climate Change Secretariat.
				IEmissions
			 reductions from reduced deforestation
			101.DefinitionsIn this title:
				(1)DeforestationThe
			 term deforestation means a change in land use from a forest to any
			 other land use.
				(2)Emissions
			 reductionsThe term emissions reductions means
			 greenhouse gas emissions reductions achieved from reduced or avoided
			 deforestation under this title.
				(3)ForestThe
			 term forest—
					(A)means a
			 terrestrial ecosystem comprised of native tree species generated and maintained
			 primarily through natural ecological and evolutionary processes; and
					(B)does not include
			 plantations, such as crops of trees planted primarily by humans for the
			 purposes of harvesting.
					(4)Forest
			 degradationThe term forest degradation is any
			 reduction in the carbon stock of a forest due to the impact of human land-use
			 activities.
				(5)Intact
			 forestThe term intact forest means an unbroken
			 expanse of natural ecosystems within the current global extent of forest cover
			 that—
					(A)covers an area of
			 at least 500 square kilometers and is at least 10 kilometers in each direction;
			 and
					(B)contains forest
			 and non-forest ecosystems minimally influenced by human economic activity and
			 large enough that all native biodiversity, including viable populations of
			 wide-ranging species, could be maintained.
					(6)Leakage
			 prevention activitiesThe term leakage prevention
			 activities means activities in developing countries that are directed at
			 preserving existing forest carbon stocks, including forested wetlands and
			 peatlands, that might, absent such activities, be lost through leakage.
				(7)National
			 deforestation reduction activitiesThe term national
			 deforestation reduction activities means activities in developing
			 countries that reduce a quantity of greenhouse gas emissions from deforestation
			 that is calculated by measuring actual emissions against a national
			 deforestation baseline established pursuant to paragraphs (1) and (2) of
			 section 104(d).
				(8)Subnational
			 deforestation and forest degradation reduction activitiesThe
			 term subnational deforestation and forest degradation reduction
			 activities means activities in developing countries that reduce a
			 quantity of greenhouse gas emissions from deforestation and forest degradation
			 that are calculated by measuring actual emissions using an appropriate
			 baseline, or an alternative determined under section 104(d)(2)(B), established
			 by the Administrator that is less than national in scope.
				102.PurposesThe purposes of this title are to provide
			 United States assistance to developing countries—
				(1)to develop, implement, and improve—
					(A)nationally
			 appropriate greenhouse gas mitigation policies; and
					(B)actions that
			 reduce deforestation and forest degradation or conserve or restore forest
			 ecosystems, in a measurable, reportable, and verifiable manner;
					(2)in a manner that
			 is consistent with, and enhances the implementation of, complementary United
			 States policies that support the good governance of forests, biodiversity
			 conservation, and environmentally sustainable development; and
				(3)after taking into
			 consideration the views and participation of local communities, most vulnerable
			 populations and communities, particularly forest-dependent communities, and
			 indigenous peoples.
				103.Emissions
			 reductions through reduced deforestation
				(a)AuthorizationNot
			 later than 2 years after the date of the enactment of this Act, the
			 Administrator, in consultation with the Administrator of the Environmental
			 Protection Agency, the Secretary of Agriculture, and the head of any other
			 appropriate agency, shall establish a program to provide assistance to reduce
			 greenhouse gas emissions from deforestation in developing countries, in
			 accordance with this title.
				(b)ObjectivesThe
			 objectives of the program established under this section shall be to—
					(1)achieve emissions
			 reductions of at least 720,000,000 tons of carbon dioxide equivalent in 2020, a
			 cumulative amount of at least 6,000,000,000 tons of carbon dioxide equivalent
			 by December 31, 2025, and additional emissions reductions in subsequent
			 years;
					(2)build capacity to
			 reduce deforestation at a national level in developing countries experiencing
			 deforestation, including preparing developing countries to participate in
			 international markets for international offset credits for reduced emissions
			 from deforestation;
					(3)preserve existing
			 forest carbon stocks in countries where such forest carbon may be vulnerable to
			 international leakage, particularly in developing countries with largely intact
			 native forests;
					(4)build the
			 scientific knowledge and institutional capacity to help developing
			 countries—
						(A)monitor the
			 effects of climate change on their forests;
						(B)develop and
			 implement strategies to conserve their forests; and
						(C)support forest
			 dependent communities adapt to climate change; and
						(5)to the extent
			 practicable, reduce deforestation in ways that reduce the vulnerability and
			 increase the resilience to climate impacts for forests and forest dependent
			 communities.
					104.Requirements
			 for international deforestation reduction program
				(a)Eligible
			 countries
					(1)In
			 generalExcept as provided under paragraph (2), the Administrator
			 may provide assistance under this title—
						(A)to support
			 programs that would exclude from the United States illegally harvested timber
			 or products made from illegally harvested timber, in accordance with and
			 consistent with the objectives of the Lacey Act Amendments of 2008 (16 U.S.C.
			 3371 et seq.); and
						(B)only with respect
			 to a developing country that—
							(i)the
			 Administrator determines is experiencing deforestation or forest degradation or
			 has standing forest carbon stocks that may be at risk of deforestation or
			 degradation;
							(ii)the
			 Administrator, in consultation with the Administrator of the Environmental
			 Protection Agency, determines has the legal regimes, standards and safeguards
			 to ensure that the rights and interests of indigenous peoples and
			 forest-dependent communities are protected in accordance with the standards
			 promulgated under subsection (d); and
							(iii)has entered into
			 a bilateral or multilateral agreement or arrangement with the United States, or
			 is part of an international program supported by the United States to prevent
			 deforestation, establishing the conditions of its participation in the program
			 established under this title, which shall include an agreement to meet the
			 standards established under subsection (d) for the activities to which such
			 standards apply.
							(2)ExceptionA
			 developing country that does not meet the requirement described in paragraph
			 (1)(B)(ii) may receive assistance under this title for the purpose of building
			 capacity to meet such requirement.
					(b)Authorized
			 activitiesSubject to the requirements of this title, the
			 Administrator may support activities to achieve the objectives identified in
			 section 103(b), including activities such as—
					(1)national
			 deforestation reduction activities;
					(2)subnational
			 deforestation and forest degradation reduction activities, including pilot
			 activities, policies, and measures that reduce greenhouse gas emissions and are
			 subject to significant uncertainty;
					(3)activities to
			 measure, monitor, and verify deforestation, avoided deforestation, and rates of
			 deforestation, including, if applicable, a spatially explicit land use plan
			 that identifies intact and primary forest areas and managed forest
			 areas;
					(4)leakage prevention
			 activities;
					(5)the development
			 and implementation of measurement, monitoring, reporting, and verification
			 capacities and governance structures, including legal regimes, standards,
			 processes, and safeguards, as established under subsection (d), to enable a
			 country to quantify emissions reductions and participate in carbon
			 markets;
					(6)the identification
			 of, and actions to address, the drivers of land use emissions;
					(7)the development
			 and strengthening of governance capacities to reduce deforestation and other
			 land use emissions and to combat illegal logging and associated trade,
			 including the development of systems for independent monitoring of the efficacy
			 of forest law enforcement and increased enforcement cooperation, including
			 joint efforts with Federal agencies, to enforce the Lacey Act Amendments of
			 1981 (16 U.S.C. 3371 et seq.);
					(8)the provision of
			 incentives for policy reforms to achieve the objectives identified in section
			 103(b);
					(9)the development
			 of pilot projects to—
						(A)examine where
			 mitigation and adaptation activities in forest ecosystems coincide; and
						(B)explore means for
			 enhancing the resilience of forest ecosystems and forest-dependent
			 communities;
						(10)the promotion of
			 mechanisms to deliver resources for local action and to address the needs,
			 interests, and participation of local and indigenous communities; and
					(11)monitoring and
			 evaluation of the results of the activities conducted under this
			 section.
					(c)MechanismsThe
			 Administrator shall apply the administrative authorities under the Foreign
			 Assistance Act of 1961 (22 U.S.C. 2151 et seq.), except to the extent
			 inconsistent with the provisions of this title, to the same extent and in the
			 same manner as such authorities apply to the implementation of such Act to
			 support activities to achieve the objectives identified in section 103(b)
			 by—
					(1)developing and
			 implementing programs and projects that achieve such objectives;
					(2)to the extent
			 practicable, giving priority in the review process to activities under
			 subsection (b)(1); and
					(3)as appropriate,
			 considering multi-year funding arrangements in carrying out the purposes of
			 this title.
					(d)StandardsThe
			 Administrator shall establish program criteria that—
					(1)ensure that
			 emissions reductions achieved through supported activities—
						(A)are additional,
			 measurable, verifiable, and monitored; and
						(B)account for
			 leakage, uncertainty, and permanence;
						(2)require—
						(A)the establishment
			 of a national deforestation baseline for each country with national
			 deforestation reduction activities that is used to account for reductions
			 achieved from such activities; or
						(B)if a developing
			 country has taken policies and measures to reduce emissions from deforestation
			 or forest degradation, but has not established a national baseline, the
			 provision of a credible, transparent, accurate, and conservative alternative
			 for quantifying emissions;
						(3)provide that each
			 national deforestation baseline established under paragraph (2)(A)—
						(A)is national in
			 scope;
						(B)is consistent with
			 nationally appropriate mitigation commitments or actions with respect to
			 deforestation, taking into consideration—
							(i)the
			 average annual historical deforestation rates of the country during a period of
			 at least 5 years;
							(ii)the applicable
			 drivers of deforestation; and
							(iii)other factors
			 to ensure additionality;
							(C)establishes a
			 trajectory that would result in zero net deforestation by not later than 20
			 years after the date on which the baseline is established;
						(D)is adjusted over
			 time to take account of changing national circumstances; and
						(E)is designed to
			 account for all significant sources of greenhouse gas emissions from
			 deforestation in the country;
						(4)with respect to
			 support provided pursuant to paragraph (1) or (2) of subsection (b), require
			 emissions reductions to be achieved and verified before the provision of any
			 support under this title;
					(5)with respect to
			 accounting for subnational deforestation reduction activities that lack the
			 standardized or precise measurement and monitoring techniques needed for a full
			 accounting of changes in emissions or baselines, or are subject to other
			 sources of uncertainty, apply a conservative discount factor to reflect the
			 uncertainty regarding the levels of reductions achieved;
					(6)ensure that
			 activities under this title are designed, carried out, and managed—
						(A)using forest
			 management practices that—
							(i)improve the
			 livelihoods of forest communities;
							(ii)maintain natural
			 biodiversity, resilience, and carbon storage capacity of forests; and
							(iii)to the extent
			 practicable, do not adversely impact the permanence of forest carbon stocks or
			 emissions reductions;
							(B)in a way that
			 promotes the maintenance of intact forests, protects associated biodiversity,
			 and restores native forest species and ecosystems;
						(C)to avoid the
			 introduction of invasive nonnative species;
						(D)in an open and
			 transparent process, which—
							(i)includes broad
			 stakeholder participation; and
							(ii)takes into
			 account the needs and interests of local communities, forest-dependent
			 communities, indigenous peoples, and vulnerable social groups;
							(E)with consultations
			 with, and full and effective participation of, local communities, indigenous
			 peoples, and forest-dependent communities in affected areas, as partners and
			 primary stakeholders, before and during the design, planning, implementation,
			 and monitoring and evaluation of activities; and
						(F)with equitable
			 sharing of profits and benefits derived from the activities with local
			 communities, indigenous peoples, and forest-dependent communities; and
						(7)with respect to
			 support for all activities under this title, seek to ensure the establishment
			 and enforcement of legal regimes, standards, processes, and safeguards by the
			 country in which the activities occur, as a condition of such support or as a
			 proposed activity to be supported, which—
						(A)protect the rights
			 and interests of local communities, indigenous peoples, forest-dependent
			 communities, and vulnerable social groups;
						(B)promote
			 consultations with local communities, indigenous peoples, and forest-dependent
			 communities in affected areas, as partners and primary stakeholders, before and
			 during the design, planning, implementation, monitoring, and evaluation of
			 activities under this title; and
						(C)ensure equitable
			 sharing of profits and benefits from incentives for emissions reductions or
			 leakage prevention with local communities, indigenous peoples, and
			 forest-dependent communities.
						(e)Scope
					(1)Reduced
			 emissions from forest degradationThe Administrator shall include
			 reduced emissions from forest degradation within the scope of activities under
			 this title.
					(2)ConsiderationsIf the Administrator determines, in
			 consultation with the Administrator of the Environmental Protection Agency,
			 that sufficient methodologies and technical capacities exist to measure,
			 monitor, and account for the emissions referred to in paragraph (1), the
			 Administrator may expand the eligible activities under this title, as
			 appropriate, to include reduced soil carbon-derived emissions associated with
			 deforestation and degradation of forested wetlands and peatlands, or other land
			 use types, consistent with a comprehensive approach to maintaining and
			 enhancing forests, increasing climate resiliency, reducing emissions, and
			 increasing removals of greenhouse gases.
					(f)AccountingThe
			 Administrator shall establish a publicly accessible registry of the emissions
			 reductions achieved through support provided under this title each year, after
			 appropriately discounting for uncertainty and other relevant factors as
			 required by the standards established under subsection (d).
				(g)International
			 Deforestation Reduction Program Insurance Account for Noncompletion or
			 ReversalIn furtherance of the objective described in section
			 103(b)(1), the Administrator shall develop and implement a program that—
					(1)addresses
			 noncompletion or reversal with respect to any greenhouse gas emissions that
			 were not, or are no longer, sequestered; and
					(2)may include a
			 mechanism to hold in reserve a portion of the amount allocated for projects to
			 support this program.
					(h)Transition to
			 national reductions
					(1)In
			 generalBeginning 8 years after the date on which a country
			 entered into the agreement or arrangement required under subsection
			 (a)(1)(B)(iii), the Administrator shall determine, based on the criteria
			 described in paragraph (2), whether assistance should be provided to such
			 country under this title for any subnational deforestation reduction
			 activities.
					(2)Extension of
			 support authorizationThe Administrator may extend, for an
			 additional 5 years, the period during which assistance is authorized for a
			 country under this title, if the Administrator determines that—
						(A)the country is
			 making substantial progress towards adopting and implementing a program to
			 achieve reductions in deforestation measured against a national
			 baseline;
						(B)the greenhouse gas
			 emissions reductions achieved are not resulting in significant leakage;
			 and
						(C)the greenhouse gas
			 emissions reductions achieved are being appropriately discounted to account for
			 any leakage that is occurring.
						(3)Activities
			 warranting continued assistanceNotwithstanding paragraph (1),
			 the Administrator may provide assistance for activities to further the
			 objectives listed in paragraph (2) or (3) of section 103(b) beyond the 8-year
			 period described in paragraph (1).
					(i)Coordination
			 with foreign assistanceSubject to the direction of the
			 President, the Administrator shall, to the extent practicable and consistent
			 with the objectives of this program, seek to align activities under this
			 section with broader development, poverty alleviation, or natural resource
			 management objectives and initiatives in the recipient country.
				(j)Support as
			 supplementThe provision of
			 assistance for activities under this title shall be used to supplement, and not
			 to supplant, any other Federal, State, or local support available to carry out
			 such qualifying activities under this title.
				(k)Funding
			 limitationOf the funds made available to carry out this section
			 in any fiscal year, not more than 7 percent may be used for the administrative
			 expenses of the United States Agency for International Development in support
			 of activities described in subsection (b). Such amount shall be in addition to
			 other amounts otherwise available for such purposes.
				105.Legal
			 effect
				(1)In
			 generalNothing in this title may be construed to supersede,
			 limit, or otherwise affect any restriction imposed by Federal law or regulation
			 on any interaction between an entity located in the United States and an entity
			 located in a foreign country.
				(2)Role of the
			 Secretary of StateNothing in this title may be construed to
			 affect the role of the Secretary of State or the responsibilities of the
			 Secretary under section 622(c) of the Foreign Assistance Act of 1961 (22 U.S.C.
			 2382(c)).
				IIAssistance for
			 clean technology activities
			201.DefinitionsIn this title:
				(1)ConventionThe
			 term Convention means the United Nations Framework Convention on
			 Climate Change, done at New York on May 9, 1992, and entered into force on
			 March 21, 1994.
				(2)Eligible
			 countryThe term
			 eligible country means a developing country that the interagency
			 group has determined to be an eligible country under section 204.
				(3)Interagency
			 groupThe term
			 interagency group means the group established by the President
			 under section 203(b).
				(4)Least developed
			 countryThe term least developed country means a
			 foreign country the United Nations has identified as among the least developed
			 of developing countries.
				(5)Qualifying
			 activityThe term qualifying activity means an
			 activity that the Secretary of State has determined to be a qualifying activity
			 under section 205.
				(6)Qualifying
			 entityThe term qualifying entity means a national,
			 regional, or local government in, or a nongovernmental organization or private
			 entity located or operating in, an eligible country.
				202.PurposesThe purposes of this title are to provide
			 United States assistance and leverage private resources—
				(1)to encourage widespread implementation of
			 activities in developing countries that reduce, sequester, or avoid greenhouse
			 gas emissions;
				(2)to encourage such
			 countries to adopt policies and measures, including sector-based and
			 cross-sector policies and measures, that substantially reduce, sequester, or
			 avoid greenhouse gas emissions, while shifting the economies of such countries
			 to low carbon development pathways and increasing access to clean energy
			 supplies, including the capacities of recipient countries to effectively
			 measure and report the implementation of these policies and measures
			 internationally;
				(3)to enhance
			 economic opportunities for the United States internationally through activities
			 described in section 205 and collaborative research and development;
				(4)to promote the
			 successful negotiation of a global agreement to reduce greenhouse gas emissions
			 under the United Nations Framework Convention on Climate Change; and
				(5)to promote robust
			 compliance with, and enforcement of existing international legal requirements
			 for, the protection of intellectual property rights, as formulated in the
			 Agreement on Trade-Related Aspects of Intellectual Property Rights referred to
			 in—
					(A)section
			 101(d)(15) of the Uruguay Round Agreements Act (19 U.S.C. 3511(d)(15)); and
					(B)applicable
			 intellectual property provisions of bilateral trade agreements.
					203.Assistance for
			 clean energy technology activities
				(a)Establishment of
			 the International Clean Energy Deployment ProgramThe Secretary of State, in consultation
			 with the interagency group established under subsection (b), shall establish
			 the International Clean Energy Deployment Program to provide assistance to
			 qualifying entities to carry out qualifying activities in eligible
			 countries.
				(b)Interagency
			 groupThe President shall
			 establish an interagency group to administer the program established under
			 subsection (a). The members of the interagency group shall include—
					(1)the Secretary of
			 State;
					(2)the Administrator
			 of the Environmental Protection Agency;
					(3)the Secretary of
			 Energy;
					(4)the Secretary of
			 the Treasury;
					(5)the Secretary of
			 Commerce;
					(6)the Administrator
			 of the United States Agency for International Development;
					(7)the United States
			 Trade Representative; and
					(8)any other head of
			 a Federal agency or executive branch appointee designated by the
			 President.
					(c)ChairpersonThe
			 Secretary of State shall serve as the chairperson of the interagency group
			 established under subsection (b).
				(d)Supplement not
			 supplantAssistance provided
			 pursuant to this title shall be used to supplement, and not to supplant, any
			 other Federal, State, or local resources available to carry out activities that
			 are qualifying activities.
				(e)Expert Panel on
			 Technology Deployment
					(1)EstablishmentThere
			 is established an expert panel to provide guidance on technology deployment and
			 programs supported under this title to the interagency group.
					(2)CompositionThe
			 panel established under paragraph (1) shall include representatives who are
			 experts in clean energy technology deployment from the private sector, leading
			 academic institutions, and civil society.
					(3)DutiesThe
			 panel established under paragraph (1) shall, to the extent practicable, provide
			 the interagency group with—
						(A)assessments of
			 best practices in clean energy technology deployment;
						(B)recommendations
			 on mechanisms and approaches for promoting its deployment; and
						(C)other guidance
			 requested by the interagency group.
						(f)LimitationAssistance
			 under this title for the activities described in section 205(1) shall be
			 limited to—
					(1)the cost of
			 retrofitting existing facilities with the technologies described in such
			 section; and
					(2)the incremental
			 cost of purchasing and installing such technologies at new facilities.
					204.Determination
			 of eligible countries
				(a)In
			 generalThe interagency group established under section 203 shall
			 determine that a country is an eligible country if the country—
					(1)is a developing
			 country that—
						(A)has entered into
			 an international agreement to which the United States is a party, under which
			 the country agrees to take actions to produce measurable, reportable, and
			 verifiable greenhouse gas emissions mitigation; or
						(B)is determined by
			 the interagency group to have in force national policies and measures that are
			 capable of measuring, reporting, and verifying changes in greenhouse gas
			 emissions;
						(2)has developed
			 nationally appropriate mitigation actions that seek to achieve substantial
			 reductions, sequestration, or avoidance of greenhouse gas emissions, relative
			 to business-as-usual levels;
					(3)subject to
			 subsection (b)(1), meets such other criteria as the President determines will
			 serve the purposes of this title or other United States national security,
			 foreign policy, environmental, or economic objectives, including robust
			 compliance with and enforcement of existing international legal requirements
			 for the protection of intellectual property rights for clean technology, as
			 formulated in—
						(A)the Agreement on
			 Trade-Related Aspects of Intellectual Property Rights, referred to in section
			 101(d)(15) of the Uruguay Round Agreements Act (19 U.S.C. 3511(d)(15)); and
						(B)applicable
			 intellectual property provisions of bilateral trade agreements; and
						(4)is a most
			 vulnerable developing country seeking to increase clean energy access through
			 the adoption and use of appropriate clean energy technologies that can also
			 increase community-level resilience and adaptation to the impacts of climate
			 change.
					(b)Application
					(1)Application to
			 bilateral assistanceSubsection (a)(3) shall only apply to
			 bilateral assistance authorized under section 206(a)(5).
					(2)Application to
			 least developed countriesThe eligibility criteria in this
			 section do not apply in the case of least developed countries receiving
			 assistance described in section 205(7) for the purpose of building capacity to
			 meet such eligibility criteria.
					205.Determination
			 of qualifying activitiesAn
			 activity is a qualifying activity if the Secretary of State, in consultation
			 with the interagency group, determines that the activity is a clean technology
			 activity (including building relevant technical and institutional capacity)
			 that will contribute to substantial, measurable, reportable, and verifiable
			 reductions, sequestration, or avoidance of greenhouse gas emissions,
			 including—
				(1)the deployment of
			 technologies to capture and sequester carbon dioxide emissions from electric
			 generating units or large industrial sources, except that assistance under this
			 title for such deployment shall be limited to the cost of retrofitting existing
			 facilities with such technologies or the incremental cost of purchasing and
			 installing such technologies at new facilities;
				(2)the deployment of
			 renewable electricity generation from wind, solar, sustainably produced biomass
			 and biochar systems, geothermal, marine, or hydrokinetic sources;
				(3)substantial
			 increases in the efficiency of electricity transmission, distribution, and
			 consumption;
				(4)deployment of low-
			 or zero emissions technologies that are facing financial or other barriers to
			 their widespread deployment which could be addressed through support under this
			 title in order to reduce, sequester, or avoid emissions;
				(5)reduction in
			 transportation sector emissions through increased transportation system and
			 vehicle efficiency or use of transportation fuels that have life cycle
			 greenhouse gas emissions that are substantially lower than those attributable
			 to fossil fuel-based alternatives;
				(6)reduction in black
			 carbon emissions; and
				(7)capacity building
			 activities, including—
					(A)developing and
			 implementing methodologies and programs for measuring and quantifying
			 greenhouse gas emissions and verifying emissions mitigation;
					(B)assessing,
			 developing, and implementing technology and policy options for greenhouse gas
			 emissions mitigation and avoidance of future emissions, including sector and
			 cross-sector mitigation strategies;
					(C)providing other
			 forms of technical assistance to facilitate the qualification for, and receipt
			 of, assistance under this title;
					(D)enhancing the
			 technical capacity of regulatory authorities, planning agencies, and related
			 institutions in developing countries to promote clean energy technologies and
			 practices, including through increased transparency;
					(E)deployment of
			 training and instruction regarding installation and maintenance of renewable
			 technology; and
					(F)activities that
			 support the development and implementation of intellectual property rights
			 frameworks in developing countries.
					206.Distribution
			 and administration of assistance
				(a)Distribution of
			 assistance
					(1)In
			 generalThe Secretary of
			 State, after consultation with the interagency group established under section
			 203, shall distribute assistance under this title—
						(A)in the form of
			 bilateral assistance, in accordance with paragraph (5);
						(B)to multilateral
			 funds or institutions pursuant to the Convention or an agreement negotiated
			 under the Convention; or
						(C)through some
			 combination of the mechanisms described in subparagraphs (A) and (B).
						(2)Distribution
			 through international fund or institutionIf assistance is
			 provided through a multilateral fund or institution under paragraph (1), the
			 Secretary of State shall seek to ensure the establishment and implementation of
			 adequate mechanisms to—
						(A)apply and enforce
			 the criteria for determining eligible countries and qualifying activities under
			 sections 204 and 205, respectively;
						(B)require public
			 reporting describing the process and methodology for selecting the ultimate
			 recipients of assistance and a description of each activity that received
			 assistance, including the amount of obligations and expenditures for
			 assistance; and
						(C)prohibit the
			 expenditure of funds for the benefit of any qualifying activity if that
			 qualifying activity or any activity relating to that qualifying activity
			 undermines the robust compliance with, and enforcement of, existing legal
			 requirements for the protection of intellectual property rights for clean
			 technology, as formulated in the Agreement on Trade-Related Aspects of
			 Intellectual Property Rights, referred to in section 101(d)(15) of the Uruguay
			 Round Agreements Act (19 U.S.C. 3511(d)(15)).
						(3)Reserve fund
			 for least developed countriesThe Secretary of State shall ensure
			 that the most vulnerable developing countries have access to financial
			 assistance made available under this title by annually holding 15 percent of
			 such assistance in reserve for access by least developed countries with
			 greenhouse gas emissions below 0.5 percent of global emissions. The Secretary
			 may authorize the use of such amounts for other purposes authorized under this
			 title if it is not feasible to utilize such reserve fund for assistance for
			 least developed countries before the end of the fiscal year.
					(4)Bilateral
			 assistance
						(A)In
			 generalBilateral assistance under paragraph (1) shall be carried
			 out by the Secretary of State, or such other Federal agency head as the
			 President may designate, in consultation with the interagency group.
						(B)LimitationsNot
			 more than 15 percent of the assistance made available for bilateral assistance
			 under this title in any year may be used to support activities in any single
			 country.
						(C)Selection
			 criteriaNot later than 2 years after the date of the enactment
			 of this Act, the Secretary of State, or such other Federal agency head as the
			 President may designate, after consultation with the interagency group, shall
			 develop and publish a set of criteria to be used in evaluating activities
			 within eligible countries for bilateral assistance under this title, such
			 as—
							(i)the
			 activity is a qualifying activity;
							(ii)the
			 activity will be conducted as part of an eligible country’s nationally
			 appropriate mitigation actions or as part of an eligible country’s actions
			 towards providing a nationally appropriate mitigation strategy to reduce,
			 sequester, or avoid emissions being implemented by the eligible country;
							(iii)the activity
			 will not have adverse effects on human health, safety, or welfare, the
			 environment, or natural resources;
							(iv)any
			 technologies deployed through bilateral assistance under this title will be
			 properly implemented and maintained;
							(v)costs of the
			 activity will be shared by the host country government, private sector parties,
			 or a multinational development bank, except that this clause does not apply to
			 least developed countries;
							(vi)the
			 activity would not undermine the protection of intellectual property rights for
			 clean technology, as formulated in the Agreement on Trade-Related Aspects of
			 Intellectual Property Rights, referred to in section 101(d)(15) of the Uruguay
			 Round Agreements Act (19 U.S.C. 3511(d)(15)), and
			 applicable intellectual property provisions of bilateral trade agreements;
			 and
							(vii)the activity
			 meets such other requirements as the interagency group determines appropriate
			 to further the purposes of this title.
							(D)Criteria
			 preferencesThe criteria under subparagraph (C) shall give
			 preference to activities that—
							(i)promise to achieve
			 large-scale greenhouse gas reductions, sequestration, or avoidance at a
			 national, sectoral or cross-sectoral level;
							(ii)have the
			 potential to catalyze a shift within the host country towards widespread
			 deployment and commercialization of low- or zero-carbon energy technologies and
			 to reduce energy poverty;
							(iii)build technical
			 and institutional capacity and other activities that are unlikely to be
			 attractive to private sector funding;
							(iv)maximize
			 opportunities to leverage other sources of assistance and catalyze
			 private-sector investment; or
							(v)facilitate
			 collaboration among the national laboratories, educational institutions,
			 private sectors, local and national policymakers, and other technical and
			 policy experts with respect to developing and commercializing clean and
			 efficient energy technologies.
							(b)Administration
			 of assistanceIn administering assistance under this title, the
			 interagency group shall work to ensure that such assistance is distributed in a
			 manner that—
					(1)best promotes the
			 participation of, and investments by, the private sector;
					(2)is consistent
			 with commitments made by the United States under international climate
			 agreements;
					(3)targets the
			 reduction or elimination of the increased costs associated with deploying clean
			 technologies in place of traditional technologies;
					(4)takes into
			 consideration the assessments and recommendations of the Expert Panel on
			 Technology Deployment;
					(5)aligns activities
			 under this section with broader development, poverty alleviation, or natural
			 resource management objectives and initiatives in the recipient country;
					(6)increases clean
			 energy access through the adoption and the use of appropriate clean energy
			 technologies that can also increase community-level resilience and adaptation
			 to the impacts of climate change;
					(7)supports projects
			 or programs that contain provisions for cross-border sharing of experiences,
			 including—
						(A)a plan for how
			 the funded project or program will share experiences or lessons learned through
			 relevant institutions, agencies, partnerships, or networks; and
						(B)measures for
			 local capacity building and access for cross-visitation for appropriate
			 interested stakeholders and governments;
						(8)consider
			 public-private partnerships, as appropriate, to support collaborative efforts;
			 and
					(9)provides exposure
			 and market development assistance for recipient entities assistance under this
			 title and for the corresponding technology, as appropriate.
					IIIInternational
			 climate change adaptation and global security program
			301.DefinitionsIn this title:
				(1)Most vulnerable
			 communities and populationsThe term most vulnerable communities
			 and populations means communities and populations that are at risk of
			 substantial adverse impacts of climate change and have limited capacity to
			 respond to such impacts, including women, impoverished communities, children,
			 and indigenous peoples.
				(2)Most vulnerable
			 developing countriesThe term most vulnerable developing
			 countries means, as determined by the Administrator, developing
			 countries that are at risk of substantial adverse impacts of climate change and
			 have limited capacity to respond to such impacts, considering the approaches
			 included in any international treaties and agreements.
				(3)Nongovernmental
			 organizationThe term nongovernmental
			 organization—
					(A)means
			 organizations that are not part of a governmental structure; and
					(B)includes
			 environmental groups, research institutions, business groups, and associations
			 of urban and local governments.
					(4)ProgramThe
			 term Program means the International Climate Change Adaptation and
			 Global Security Program established under section 303.
				(5)United Nations
			 Framework Convention on Climate ChangeThe term United
			 Nations Framework Convention on Climate Change or
			 Convention means the United Nations Framework Convention on
			 Climate Change done at New York on May 9, 1992, and entered into force on March
			 21, 1994.
				302.PurposesThe purposes of this title are—
				(1)to provide new and
			 additional assistance from the United States to the most vulnerable developing
			 countries, particularly the most vulnerable communities and populations in such
			 countries, to support the development and implementation of climate change
			 adaptation programs and activities that reduce the vulnerability and increase
			 the resilience of communities to climate change impacts, including impacts on
			 water availability, agricultural productivity, flood risk, coastal resources,
			 timing of seasons, biodiversity, economic livelihoods, health and diseases, and
			 human migration; and
				(2)to provide such
			 assistance in a manner that protects and promotes the national security,
			 foreign policy, environmental, and economic interests of the United States to
			 the extent such interests may be advanced by minimizing, averting, or
			 increasing resilience to climate change impacts.
				303.International
			 Climate Change Adaptation and Global Security Program
				(a)EstablishmentThe Secretary of State, in consultation
			 with the Administrator, the Secretary of the Treasury, the Administrator of the
			 Environmental Protection Agency, and the Secretary of Agriculture, shall
			 establish an International Climate Change Adaptation and Global Security
			 Program to provide assistance in accordance with the requirements of this
			 title.
				(b)Supplement not
			 supplantAssistance provided
			 under this title shall be used to supplement, and not to supplant, any other
			 Federal, State, or local resources available to carry out activities of the
			 type carried out under the Program.
				304.Distribution of
			 assistance
				(a)In
			 generalThe Secretary of State, or such other Federal agency head
			 as the President may designate, after consultation with the Secretary of the
			 Treasury, the Administrator, the Administrator of the Environmental Protection
			 Agency, and the Secretary of Agriculture shall direct assistance under the
			 Program—
					(1)in the form of
			 bilateral assistance pursuant to the requirements under section 305;
					(2)to multilateral
			 funds or international institutions pursuant to the Convention or an agreement
			 negotiated under the Convention; or
					(3)through a
			 combination of the mechanisms identified under paragraphs (1) and (2).
					(b)Limitation
					(1)Conditional
			 distribution to multilateral funds or international institutionsIn any fiscal year, the Secretary of State,
			 or such other Federal agency head as the President may designate, in
			 consultation with the Administrator, the Secretary of the Treasury, the
			 Administrator of the Environmental Protection Agency, and the Secretary of
			 Agriculture shall provide at least 40 percent and up to 60 percent of the
			 assistance available to carry out the Program to 1 or more multilateral funds
			 or international institutions that meet the requirements of paragraph (2). The
			 Secretary of State shall notify the appropriate congressional committees not
			 later than 15 days before providing assistance to a multilateral fund or
			 international institution under this section.
					(2)Multilateral
			 fund or international institution eligibilityA multilateral fund
			 or international institution is eligible to receive assistance under the
			 Program—
						(A)if—
							(i)such
			 fund or institution is established pursuant to—
								(I)the Convention;
			 or
								(II)an agreement
			 negotiated under the Convention; or
								(ii)the
			 assistance is directed to 1 or more multilateral funds or international
			 development institutions, pursuant to an agreement negotiated under the
			 Convention; and
							(B)if such fund or institution—
							(i)specifies the
			 terms and conditions under which the United States is to provide assistance to
			 the fund or institution, and under which the fund or institution is to provide
			 assistance to recipient countries;
							(ii)ensures that
			 assistance from the United States to the fund or institution and the principal
			 and income of the fund or institution are disbursed only for purposes that are
			 consistent with the purposes described in section 302(1);
							(iii)requires a
			 regular meeting of a governing body of the fund or institution that includes
			 representation from countries among the most vulnerable developing countries
			 and provides public access;
							(iv)requires that
			 local communities, particularly the most vulnerable communities and populations
			 in such communities, and indigenous peoples in areas in which any activities or
			 programs are planned are engaged through adequate disclosure of information,
			 public participation, and consultation, including full consideration of the
			 interdependence of vulnerable communities and ecosystems to promote the
			 resilience of local communities; and
							(v)prepares and makes
			 public an annual report that—
								(I)describes the
			 process and methodology for selecting the recipients of assistance from the
			 fund or institution, including assessments of socioeconomic and bio-physical
			 vulnerability;
								(II)describes
			 specific programs and activities supported by the fund or institution and the
			 extent to which the assistance is addressing the adaptation needs of the most
			 vulnerable developing countries, and the most vulnerable communities and
			 populations therein;
								(III)describes the
			 performance goals for assistance authorized under the fund or institution and
			 expresses such goals in an objective and quantifiable form, to the extent
			 practicable; and
								(IV)describes
			 procedures taken to minimize detrimental environmental and natural resources
			 impacts, while maximizing local adaptation ability.
								(c)Oversight
					(1)Distribution to
			 multilateral funds or international institutionsThe Secretary of
			 State, or such other Federal agency head as the President may designate, in
			 consultation with the Administrator, shall oversee the distribution of
			 assistance under the Program to a multilateral fund or international
			 institution under subsection (b).
					(2)Bilateral
			 assistanceThe Administrator, in consultation with the Secretary
			 of State, shall oversee the distribution of assistance available to carry out
			 the Program for bilateral assistance under section 305.
					305.Bilateral
			 assistance
				(a)Activities and
			 foreign aid
					(1)In
			 generalExcept to the extent inconsistent with this title, the
			 administrative authorities under the Foreign Assistance Act of 1961 (22 U.S.C.
			 2151 et seq.) shall apply to the implementation of this title to the same
			 extent and in the same manner as such authorities apply to the implementation
			 of such Act in order to provide the Administrator with the authority to—
						(A)provide assistance
			 to the most vulnerable developing countries for—
							(i)the
			 development of national or regional climate change adaptation plans, including
			 a systematic assessment of socioeconomic vulnerabilities in order to identify
			 the most vulnerable communities and populations;
							(ii)programs and
			 activities to support the development of associated national policies;
							(iii)planning,
			 financing, and execution of adaptation programs and activities; and
							(iv)the development
			 of gender sensitive frameworks, strategies, and policies;
							(B)support
			 investments, capacity-building activities, and other assistance, to reduce
			 vulnerability and promote community-level resilience related to climate change
			 and its impacts in the most vulnerable developing countries, particularly of
			 most vulnerable communities and populations;
						(C)support climate
			 change adaptation research in or for the most vulnerable developing
			 countries;
						(D)support the
			 deployment of technologies to help the most vulnerable developing countries
			 respond to the destabilizing impacts of climate change and encourage the
			 identification and adoption of appropriate renewable and efficient energy
			 technologies that are beneficial in increasing community-level resilience to
			 the impacts of global climate change in those countries;
						(E)encourage the
			 engagement of local communities, particularly the most vulnerable communities
			 and the populations in such communities, through disclosure of information,
			 consultation, and their informed and active participation relating to the
			 development, implementation, monitoring, and evaluation of plans, programs, and
			 activities to increase their resilience to climate change impacts; and
						(F)carry out other
			 programs or activities, as appropriate.
						(2)Eligible
			 activities and programsIn carrying out this section, the
			 Administrator may support activities and programs to—
						(A)promote
			 resilience and adaptation to water scarcity and for water and
			 sanitation;
						(B)support the
			 enhancement and diversification of agricultural, fishery, and other livelihoods
			 and promote food security and sustainable agricultural development,
			 particularly by addressing the needs, knowledge, and capacities of small-scale
			 farmers and fishers, including increasing farms productivity and adaptive
			 capacity in an equitable and environmentally sustainable manner;
						(C)encourage the
			 protection and rehabilitation of natural ecosystems in order to provide
			 increased resilience to climate change for local communities and livelihoods
			 while protecting biodiversity and ecosystem services;
						(D)support disaster
			 risk management, including activities to reduce disaster risk and promote
			 community-level insurance programs;
						(E)support
			 investments and other assistance in sustainable infrastructure, especially in
			 urban areas vulnerable to climate change and its impacts, including support for
			 activities relating to urban infrastructure and transport, land management,
			 urban sustainable development strategies, and slum upgrading and
			 prevention;
						(F)increase data
			 access and strengthen early warning systems; and
						(G)support other
			 programs and activities, as appropriate.
						(3)Other
			 considerationsIn carrying out this section, the Administrator
			 shall ensure that—
						(A)the environmental
			 impact of proposed activities or programs is assessed through adequate
			 consultation, public participation, and disclosure of information;
						(B)activities and
			 programs avoid environmental degradation, to the maximum extent practicable;
			 and
						(C)activities under
			 this section are aligned, to the extent practicable, with broader development,
			 poverty alleviation, or natural resource management objectives and initiatives
			 in the recipient country.
						(4)LimitationsNot more than 10 percent of the assistance
			 made available to carry out bilateral assistance under this title in any year
			 may be distributed to support activities in any single country.
					(5)Prioritizing
			 assistanceIn providing assistance under this section, the
			 Administrator shall—
						(A)give priority to
			 countries, including the most vulnerable communities and populations in such
			 countries, that are most vulnerable to the adverse impacts of climate change,
			 determined by the likelihood and severity of such impacts and the country’s
			 capacity to adapt to such impacts; and
						(B)as appropriate,
			 consider multi-year funding arrangements in carrying out this title,
			 particularly—
							(i)if
			 the risk of political, economic, or social instability due to climate change
			 impacts poses a threat to the national security of the United States; or
							(ii)to
			 reduce vulnerability and increase resilience to climate change impacts in the
			 context of carrying out long-term development objectives.
							(b)Community
			 engagement
					(1)In
			 generalThe Administrator shall seek to ensure that—
						(A)seek to ensure
			 that local communities, particularly the most vulnerable communities and the
			 populations of such communities, in areas in which any programs or activities
			 are carried out pursuant to this section, are engaged in, through disclosure of
			 information, public participation, and consultation, the design,
			 implementation, monitoring, and evaluation of such programs and activities;
			 and
						(B)the needs and
			 interests of the most vulnerable communities and populations are addressed in
			 national or regional climate change adaptation plans.
						(2)Consultation and
			 disclosureFor each country receiving assistance under this
			 section, the Administrator shall establish a process for consultation with, and
			 disclosure of information to, local, national, and international stakeholders
			 regarding any programs and activities carried out pursuant to this
			 section.
					(c)Initial
			 reportNot later than 180 days after the date of the enactment of
			 this Act, the Administrator, in consultation with the Secretary of State, shall
			 submit an initial report to the President and the appropriate congressional
			 committees that—
					(1)identifies the
			 developing countries, including the most vulnerable communities and the
			 populations of such communities, that are most vulnerable to climate change
			 impacts and in which assistance may have the greatest and most sustainable
			 benefit in reducing vulnerability to climate change; and
					(2)describes the
			 process and methodology for selecting the recipients of assistance under
			 subsection (a)(1).
					(d)Funding
			 limitationOf the funds made available to carry out this section
			 in any fiscal year, not more than 7 percent may be used for the administrative
			 expenses of the United States Agency for International Development in support
			 of activities described in this section. Such amount shall be in addition to
			 other amounts otherwise available for such purposes.
				IVEvaluation and
			 reports
			401.Monitoring,
			 evaluation, and enforcement
				(a)Establishment
			 of monitoring and evaluation system
					(1)In
			 generalThe Strategic Interagency Board on International Climate
			 Investment (referred to in this title as the Board) shall
			 establish and implement a system to monitor and evaluate the effectiveness and
			 efficiency of assistance provided under this Act.
					(2)Evaluation
			 criteriaThe system established under paragraph (1) shall be
			 designed to maximize the long-term sustainable development impact of assistance
			 provided under this Act, by—
						(A)including
			 performance indicators to be used in measuring or assessing the achievement of
			 the purposes of this Act;
						(B)evaluating the
			 extent to which the full disclosure of information and consultation and
			 informed participation by local communities is achieved;
						(C)evaluating the
			 impacts of local community participation on the goals and objectives of the
			 projects and programs implemented under this Act;
						(D)evaluating the
			 performance of activities receiving assistance under this Act; and
						(E)ensuring that
			 each Federal agency is carrying out their climate-related programs and
			 activities in developing countries in a coordinated manner that is—
							(i)consistent with
			 the purposes of this Act; and
							(ii)aligned with the
			 purposes and activities of such agency.
							(b)RequirementsThe
			 Board—
					(1)in consultation
			 with national governments in recipient countries, shall—
						(A)establish
			 performance goals for assistance authorized under this Act; and
						(B)express such
			 goals in an objective and quantifiable form, to the extent practicable;
						(2)shall, as
			 applicable establish and implement a system to monitor the extent to
			 which—
						(A)assistance
			 authorized under this Act—
							(i)is
			 meeting the purposes of this Act;
							(ii)is
			 addressing the adaptation needs of developing countries;
							(iii)was used in the
			 development of national or regional climate change adaptation plans, including
			 conducting socioeconomic vulnerability assessments to identify the communities
			 and populations most vulnerable to climate change; and
							(iv)provided for
			 disclosure of information to, consultation with, and informed participation by
			 local communities;
							(B)local communities
			 participated in the design, implementation, and evaluation of programs and
			 activities implemented pursuant to this Act;
						(C)the political
			 stability and security in developing countries that face potentially
			 destabilizing forces, exacerbated by the impacts of climate change, is
			 improved; and
						(D)such risks would
			 pose a national security threat to the United States;
						(3)shall provide a
			 basis for recommendations for adjustments to assistance authorized under this
			 Act to enhance the impact of such assistance.
					(c)Suspension or
			 termination of assistanceThe Secretary of State may reduce,
			 suspend, or terminate assistance authorized under this Act for any activity if
			 the Secretary determines that the activity is not operating in compliance with
			 the approved project or activity.
				402.Reports and
			 review
				(a)Reports
					(1)Annual
			 reportNot later than 12 months after the date of the enactment
			 of this Act, and annually thereafter, the Board shall—
						(A)submit a report
			 on the implementation of this Act, including findings resulting from the
			 monitoring and evaluation of programs and activities under section 401,
			 to—
							(i)the
			 President;
							(ii)the
			 Committee on Foreign Relations of the
			 Senate;
							(iii)the
			 Committee on Environment and Public Works
			 of the Senate;
							(iv)the
			 Committee on Foreign Affairs of the House of
			 Representatives; and
							(v)the
			 Committee on Energy and Commerce of the House
			 of Representatives; and
							(B)make the reports
			 described in this Act available to the public.
						(2)Summary
			 reportThe Chairperson of the Board shall prepare a summary
			 report that—
						(A)describes the
			 strategy that agencies shall undertake to ensure that they carry out the
			 purposes of this Act;
						(B)describes the
			 activities undertaken by Federal agencies to—
							(i)accomplish the
			 policy objectives described in section 2; and
							(ii)cooperate with
			 other nations, international organizations, and primary stakeholders, including
			 local communities, nongovernmental organizations, and other populations that
			 have been impacted or effected by climate change;
							(C)summarizes the
			 financial support provided under this Act during the most recently completed
			 fiscal year;
						(D)evaluates United
			 States policies and foreign assistance designed to accomplish the policy
			 objectives described in section 2;
						(E)includes
			 recommendations for improving assistance policies and programs;
						(F)describes any
			 additional bilateral or multilateral actions necessary to further the policy
			 objectives described in section 2; and
						(G)includes
			 recommendations for adjustments to assistance authorized under this Act to
			 enhance the impact of such assistance.
						(3)Disaggregated
			 reportsEach of the Federal agencies responsible for carrying out
			 1 or more assistance programs authorized under title I, II, or III shall submit
			 a report to the Board and to the entities set forth in paragraph (1)(A) that
			 includes—
						(A)a description of
			 the amount and value of the assistance provided during the most recently
			 completed fiscal year to each of the programs authorized under titles I, II and
			 III, as applicable;
						(B)a description of
			 each activity that received assistance during such fiscal year, and a
			 description of the anticipated and actual outcomes;
						(C)an assessment of
			 the success of the assistance provided under this Act to improving the
			 technical and institutional capacity to implement substantial emissions
			 reductions;
						(D)an assessment of
			 any adverse effects to human health, safety, or welfare, the environment, or
			 natural resources as a result of activities receiving assistance under this
			 Act;
						(E)a description of
			 the extent to which global climate change, through its potential negative
			 impacts on sensitive populations and natural resources in the most vulnerable
			 developing countries, may threaten, cause, or exacerbate political, economic,
			 environmental, cultural, or social instability or international conflict in
			 those countries;
						(F)a list of the
			 developing countries, including the most vulnerable communities and populations
			 in such countries, that are most vulnerable to climate change impacts and in
			 which assistance may have the greatest and most sustainable benefit in reducing
			 vulnerability to climate change, including assistance in the form of deploying
			 technologies, investments, capacity building activities, and other types of
			 assistance for adaptation to climate change impacts and approaches to reduce
			 greenhouse gases in ways expected to provide community-level resilience to
			 climate change impacts; and
						(G)if
			 applicable—
							(i)an
			 estimate of the greenhouse gas emissions reductions, sequestration, or
			 avoidance achieved by assistance provided under this title during the prior
			 fiscal year;
							(ii)an
			 assessment of whether any amounts expended for the benefit of any qualifying
			 activity undermined the protection of intellectual property rights for clean
			 technology, as formulated in the Agreement on Trade-Related Aspects of
			 Intellectual Property Rights, referred to in section 101(d)(15) of the Uruguay
			 Round Agreements Act (19 U.S.C. 3511(d)(15)) and applicable intellectual
			 property provisions of bilateral trade agreements;
							(iii)an assessment
			 of the deployment of clean energy technologies in developing countries;
							(iv)the impediments
			 to market deployment of such technologies; and
							(v)an
			 assessment of the integration of representatives of the private sector and
			 other interested groups in the development and commercialization of clean and
			 efficient energy technologies.
							(4)International
			 progress reportNot later than 6 months after the date of the
			 enactment of this Act and annually thereafter, the Secretary of State shall
			 submit a report to Congress that describes the progress made toward reaching an
			 international agreement in which—
						(A)developed
			 countries commit to an economy-wide emission reduction or limitation;
						(B)major emerging
			 economies commit to actions which result in substantial, quantified reductions
			 from their business-as-usual emissions pathway consistent with achieving 2050
			 global emission reductions goals;
						(C)developed
			 countries and major emerging economies commit to participate in robust
			 measurement, reporting, and verification procedures relating to their
			 internationally registered domestic actions; and
						(D)there is a
			 mechanism to which parties to the agreement can address cases of noncompliance
			 with the obligations under the agreement described in subparagraphs (A) through
			 (C).
						(b)Reviews
					(1)In
			 generalNot later than 3 years after the date of the enactment of
			 this Act, and every 3 years thereafter, the Board, in cooperation with the
			 National Academy of Sciences and other research and development institutions,
			 as appropriate, and drawing on, and being consistent with, reporting and
			 verification regimes in multilateral climate agreements to which the United
			 States is party, to the extent possible, shall review the global needs and
			 opportunities for climate change investment in developing countries,
			 including—
						(A)any guidelines or
			 rules established under this Act to carry out titles I, II, and III;
						(B)the progress of
			 international adaptation among the most vulnerable developing countries,
			 including—
							(i)the
			 impacts of amounts expended under this Act;
							(ii)the extent to
			 which adaptation needs are addressed;
							(iii)the best
			 practices for adapting to climate change by promoting community-level
			 resilience and social, economic, political, environmental, and cultural
			 stability; and
							(iv)any guidelines
			 or rules established by the Administrator of the United States Agency for
			 International Development to carry out title III;
							(C)the progress of
			 research, development, deployment, diffusion, and transfer of clean energy
			 technologies, practices, and processes to developing countries,
			 including—
							(i)the
			 impact of amounts expended under this Act;
							(ii)the extent to
			 which clean energy needs for mitigation, clean energy access, and resilience
			 building are met;
							(iii)the best
			 practices for meeting the objectives referred to in clause (ii);
							(iv)any guidelines
			 or rules established by the Administrator of the United States Agency for
			 International Development to carry out title II; and
							(v)recommendations
			 for the heads of appropriate Federal departments and agencies on methods to
			 streamline Federal programs and policies to improve the role of such
			 departments and agencies in the development, commercialization, and improved
			 knowledge sharing of clean energy technologies;
							(D)the progress made
			 through nationally appropriate greenhouse gas mitigation policies and actions
			 in developing countries to reduce deforestation and forest degradation and to
			 conserve or restore forest ecosystems, including an evaluation of the effects
			 on such progress from amounts expended under this Act; and
						(E)the role the
			 United States plays in deforestation and degradation through its purchase of
			 global commodities and the activities that could reduce such role help to
			 reduce global emissions from deforestation.
						(2)ConsiderationsIn
			 evaluating the progress referred to in paragraph (1)(D), the Board shall take
			 into consideration the effects of activities receiving assistance under title I
			 on—
						(A)total documented
			 carbon stocks of each country that directly or indirectly received assistance
			 under this Act compared with such country’s national deforestation baseline
			 established under paragraphs (1) and (2) of section 104(d);
						(B)the number of
			 countries with the capacity to generate for sale instruments in the nature of
			 offset credits from forest-related activities, and the amount of such
			 activities;
						(C)forest governance
			 in each country that directly or indirectly received support under this
			 Act;
						(D)indigenous
			 peoples and forest-dependent communities residing in areas affected by such
			 activities, including on the equitable sharing of assistance as detailed in
			 section 104(d)(6)(F);
						(E)biodiversity and
			 ecosystem services within forested areas associated with the activities;
						(F)subnational and
			 international leakage; and
						(G)any program or
			 mechanism established under the United Nations Framework Convention on Climate
			 Change related to greenhouse gas emissions from deforestation.
						VReport on Major
			 Economies Climate Actions
			501.Report
				(a)In
			 generalThe Secretary of
			 State, working with the Strategic Interagency Board, shall prepare a biannual
			 interagency report on climate change and energy policy for the 5 highest
			 greenhouse gas emitting countries that are not members of the Organization for
			 Economic Cooperation and Development (OECD).
				(b)PurposesThe
			 purposes of the report prepared under subsection (a) are—
					(1)to provide
			 Congress and the American public with a better understanding of the steps that
			 the 5 highest greenhouse gas emitting non-OECD countries are taking to reduce
			 greenhouse gas emissions;
					(2)to identify the
			 means by which the United States can assist such countries in achieving such a
			 reduction; and
					(3)to assess the
			 climate change and energy policy commitments and actions of such
			 countries.
					(c)ContentsThe
			 report prepared under subsection (a) shall include—
					(1)a summary of the
			 scope, rigor, and effectiveness of the actions being taken by countries
			 referred to in subsection (a) to reduce greenhouse gas emissions;
					(2)a summary of the
			 national or subnational plans, policies, programs, laws, regulations, incentive
			 mechanisms, and other measures in such countries that are expected to result
			 in, or have resulted in, reductions in energy use and greenhouse gas emissions,
			 including—
						(A)a description of
			 the progress made or expected in implementing such plans, policies, programs,
			 laws, regulations, incentive mechanisms, and other measures;
						(B)where feasible, a
			 quantification of the contribution made by actions in these countries to reduce
			 greenhouse gas emissions;
						(C)progress made in
			 developing and reporting full national greenhouse gas inventories; and
						(D)estimates of the
			 reductions in energy use and greenhouse gas emissions achieved, or expected to
			 be achieved, as a result of such plans, policies, programs, laws, regulations,
			 incentive mechanisms, and other measures; and
						(3)recommendations
			 for areas in which United States capacity building or other support could
			 assist such countries in improving implementation or compliance with such
			 plans, policies, programs, laws, regulations, incentive mechanisms, and other
			 measures, including—
						(A)cooperation on
			 technology transfer, joint research, development, and deployment; and
						(B)joint
			 opportunities for the development of intellectual property, including proposals
			 for financing such joint activities.
						(d)Submission to
			 CongressNot later than 15 months after the date of the enactment
			 of this Act, and every 6 months thereafter, the Secretary of State shall submit
			 the report prepared under this section to—
					(1)the
			 Committee on Foreign Relations of the
			 Senate;
					(2)the
			 Committee on Energy and Natural Resources
			 of the Senate;
					(3)the
			 Committee on Environment and Public Works
			 of the Senate;
					(4)the
			 Committee on Foreign Affairs of the House of
			 Representatives; and
					(5)the
			 Committee on Energy and Commerce of the House
			 of Representatives.
					
